 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MARIA R. GONZALEZ,                                Case No. 1:19-cv-01184-LJO-SAB

12                  Plaintiff,                         ORDER RE STIPULATION FOR
                                                       EXTENSION OF TIME TO FILE
13          v.                                         RESPONSIVE PLEADING

14   ASSIGNMENT AMERICA LLC, et al.,                   (ECF No. 15)

15                  Defendants.

16

17          This action was filed on August 27, 2019. (ECF No. 1.) On December 20, 2019, after

18 meeting and conferring regarding the filing of a potential motion to dismiss, Plaintiff and

19 Defendant Assignment America LLC filed a stipulated request to allow Defendant Assignment
20 America LLC an extension until January 9, 2020, to file a responsive pleading. (ECF No. 15.)

21          Pursuant to the stipulation of the parties and finding good cause, IT IS HEREBY

22 ORDERED that Defendant Assignment America LLC shall file a responsive pleading on or

23 before January 9, 2020.

24
     IT IS SO ORDERED.
25

26 Dated:     December 20, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                   1
